Citation Nr: 1819376	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of non-service-connected pension benefits between March 12, 2010, and September 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had unverified active service from June 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the Veteran's claim for pension benefits, because the Veteran's countable income exceeded the applicable maximum annual pension rate (MAPR).  Since then, jurisdiction has moved to the VA regional office (RO) in Winston-Salem, North Carolina.  

A Travel Board hearing was held in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge (VLJ), in March 2017.  A copy of the transcript of that hearing is of record.  

As noted at the hearing, the scope of the claim at issue is for the period from March 12, 2010, (when the Veteran's claim was filed) and September 2011 (when the Veteran's wife started working).  It was acknowledged at the hearing that the Veteran's spouse started working in September 2011 at $12 an hour and that the Veteran's countable income exceeded the annual MAPR from that period forward as she continued to be employed and made approximately $14,000 per year.  (Hrg. tr. at pgs. 7-8.)  Thus, the claim at issue is as listed on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claim.  



FINDINGS OF FACT

1.  For the period from March 12, 2010, to September 2011, the correct MAPR for determination of excess income is that for the Veteran with one dependent (his spouse).  

2.  Applying the appropriate MAPR, the Veteran's family income did not exceed the effective MAPR for the period of time from March 12, 2010, to September 2011.  


CONCLUSION OF LAW

The criteria for payment of non-service-connected improved disability pension with one dependent are met for the period of time March 12, 2010, to September 2011.  38 U.S.C. §§ 1513, 1521, 5312 (2012); 38 C.F.R. §§ 3.3, 3.205, 3.271, 3.272, 3.273 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Analysis

The Board finds that the Veteran's income was not excessive for payment of non-service-connected pension benefits with one dependent for the period from March 12, 2010, to September 2011.  

Improved nonservice-connected pension is a benefit available to a wartime veteran if: in pertinent part, the veteran is permanently and totally disabled from nonservice-connected disability, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2017).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.23(b) (2017).  

The MAPR set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C. § 1521(a), (b) 2012); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2017).  The MAPR used to determine eligibility is based on certain status determinations.  In this case, the claim was denied by the PMC based on the calculation that the Veteran was separated and had no dependents.  For the period in question, the MAPR for a veteran with no dependents was $11,830.00.  Of record is documentation from the Social Security Administration (SSSA) that the Veteran's annual SSA benefit from April 1, 2010, was $12,366.00 annually (or $1030.50 per month).  Clearly, this is excessive for a veteran without dependents.  

However, at the 2017 hearing, the most compelling argument in support of the Veteran's claim was that the calculations to determine the Veteran's countable income for the period in question should have been based on a veteran with one dependent (the spouse in this case) as the Veteran was married at the time.  Neither one of them worked during the period in question, although as already noted, the Veteran's wife started working in September 2011 and was still employed at that job.  

Review of the record reflects that when the Veteran filed necessary documents regarding his claim in March 2010 and June 2010, he indicated that he and his wife were separated.  He did not respond to VA correspondence requesting additional information regarding his marital status, to include whether they lived together.  It is noted, however, that when he filed VA FORM 21-686a (Declaration of Status of Dependents) in September 2010, he reported that he was married.  He specifically did not check the box indicating that he was separated.  Subsequently dated documents and the testimony given by the Veteran and his spouse do not reference that they were ever separated.  

The Board notes that the MAPR for the period in question (2010 and 2011) for a veteran with one dependent (in this case, his spouse), reflects eligibility for pension benefits if countable income is less than $15,493.00.  

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents. Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 U.S.C. § 3.271 (2017).  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  

It is the Board's conclusion under the circumstances of this case and resolving reasonable doubt in his favor, that the Veteran's countable income for the period in question should have been calculated based on a veteran with one dependent and not on the Veteran alone.  He and his wife have presented competent statements/testimony to the effect that they were married and living together during this period.  As the countable income for a veteran with one dependent was $12,366.00 (or $1030.50 per month) for the period in question, he would be eligible for pension as his countable family income was less than $15,493.00.  The Board will not proceed with further pension calculations as financial information provided reflects that from September 2011 onward, the Veteran's countable income is in excess of the MAPR for a veteran with one dependent.  

As shown above, the Board finds that by applying the appropriate MAPR for a veteran with one dependent, his family income did not exceed the effective MAPR so as to preclude payment for the period from March 12, 2010, to September 2011.  Accordingly, recalculation of the Veteran's entitlement to payment of a non-service-connected disability pension with one dependent for the period from March 12, 2010, to September 2011 is warranted.  


ORDER

The Veteran's income was not excessive for payment of a non-service-connected pension with one dependent for the period from March 12, 2010, to September 2011, and as such, recalculation of payment benefits is required.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


